DETAILED ACTION
Claims 1-14 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 30, 2020.
Applicant's election with traverse of Group I (claims 1-10 and 12-14) in the reply filed on December 30, 2020 is acknowledged.  The traversal is on the ground(s) that the inventions are not patentably distinct and there would be no serious burden placed on the Examiner if restriction is not required. Applicant further argues that the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered n making the assertion of a lack of unity and therefor has not met the burden necessary to support the assertion. Applicant further traverse on the ground that unity of invention exist between the groups because there is a technical relationship that involves the same special technical feature. Applicant further argues that if the technical feature is must be taken as a whole in order to determine if it makes a contribution over the prior art. Applicant argues that teach of all the claims would not . This is not found persuasive because while the groups share a technical feature such technical feature is not a technical feature because it does not make a contribution over the prior art. In addition, a search of both groups would create a serious burden on the Examiner, art applicable to group II would not necessarily be applicable to group I and would require additional search of terms and classification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145(VI) Therefore while the specification is considered, the limitations in the specification is not incorporated into the claim language. Furthermore while the groups I and II share the same technical feature such technical feature is not a special technical feature as it does not make a contribution over the prior art as demonstrated in Takenouchi (U.S. Patent Application Publication 2006/0075688).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed September 11, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 refers to withdrawn claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI et al (U.S. Patent Application Publication 2015/0344738) in view of INABA et al (U.S. Patent Application Publication 2010/0330809).
With regards to claim 1, Onishi renders obvious a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt and/or a cobalt alloy (Paragraphs [0013], [0021]), and wherein the chemical mechanical polishing composition has a pH in 10 or less and 6 or more (Paragraph [0052]) which overlaps Applicant’s claimed range of 7 to 10; (A) inorganic particles (Paragraph [0057]); (C) at least one amino acid (Paragraph [0036]), (D) at least one oxidizer (Paragraph [0065]) and (E) an aqueous medium (Paragraph [0054]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Onishi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof.
Inaba discloses a method of polishing a substrate comprising a metal with a chemical mechanical comprising a poly amino acid (Paragraph [0084]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Onishi to include the poly amino acid as rendered obvious by Inaba because the reference of Inaba teaches that such compound and reduce the contact angle between the plane of a substrate to be polished and the polishing liquid and can thus ensure uniform polishing operations (Paragraph [0080]).
With regards to claims 2 and 3, the modified teachings of Onishi renders obvious wherein the inorganic particles are colloidal inorganic particles wherein the colloidal inorganic particles are silica particles (Onishi Paragraph [0058]).
With regards to claims 4 and 5, the modified teachings of Onishi renders obvious wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Inahab Paragraph [0084]).
With regards to claim 6, the modified teachings of Onishi discloses wherein the poly(amino acid) (hydrophilic compound) can be incorporated into the poling liquid in a range of from 0.001 to 10 g/L, wherein the amount is added to ensure the achievement of sufficient intended affect without adding amounts which cause a reduction in CMP speed (Inaba Paragraph [0086]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, prima facie obvious to optimize the concentration of poly(amino acid) to amounts including Applicant’s claimed amounts of about 0.003 to 0.1 wt% in order to ensure sufficient contact angle and uniform polishing without a reduction in CMP speed as taught by the modified teachings of Onishi (Inaba Paragraphs [0080], [0086], MPEP 2144.05(II)).
With regards to claim 7, the modified teachings of Onishi renders obvious wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Onishi Paragraph [0037]).
With regards to claim 8, the modified teachings of Onishi renders obvious wherein a total amount of the at least one amino acid is in a range of 0.1-10 mass% (Onishi Paragraph [0040]) which overlaps Applicant’s claimed amount of a range of 0.1 to 2.25 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 9 and 10, the modified teachings of Onishi renders obvious wherein the at least one oxidizer comprises a peroxide wherein the at least one oxidizer is hydrogen peroxide (Onishi Paragraph [0065]).
With regards to claim 12, Onishi renders obvious a process of manufacturing a semiconductor device, the process comprising polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy (Paragraphs [0013], [0021]), in the presence of a chemical mechanical polishing composition comprising (A) colloidal silica particles in a 
Onishi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof selected from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, in a total amount of 0.003 to 0.15 wt% based on the total weight of the chemical mechanical polishing composition 
Inaba discloses a method of polishing a substrate comprising a metal with a chemical mechanical comprising a poly amino acid (Paragraph [0084]) wherein the poly (amino acid) is from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Inahab Paragraph [0084]). The modified teachings of Onishi discloses wherein the poly(amino acid) (hydrophilic compound) can be incorporated into the poling liquid in a range of from 0.001 to 10 g/L, wherein the amount is added to ensure the achievement of sufficient intended affect without adding amounts which cause a reduction in CMP speed (Inaba Paragraph [0086]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to optimize the concentration of poly(amino acid) to amounts including Applicant’s claimed amounts of about 0.003 to 0.15 wt% in order to ensure sufficient contact angle and uniform polishing without a reduction in CMP speed as taught by the modified teachings of Onishi (Inaba Paragraphs [0080], [0086], MPEP 2144.05(II)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Onishi to include the poly amino acid as rendered obvious by Inaba because the reference of Inaba teaches .

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over SHI et al (U.S. Patent Application Publication 2016/0027657) in view of INABA et al (U.S. Patent Application Publication 2010/0330809).
With regards to claim 1, Shi renders obvious a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt and/or a cobalt alloy (Paragraph [0143]), and wherein the chemical mechanical polishing composition has a pH of about 2 to 12, preferably 7 to 9 (Paragraph [0123]) which overlaps Applicant’s claimed range of 7 to 10; (A) inorganic particles (Paragraph [0147]); (C) at least one amino acid (Paragraph [0151]), (D) at least one oxidizer (Paragraph [0155]) and (E) an aqueous medium (Paragraph [0101], [0168]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Shi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof.
Inaba discloses a method of polishing a substrate comprising a metal with a chemical mechanical comprising a poly amino acid (Paragraph [0084]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Shi to include the poly 
With regards to claims 2 and 3, the modified teachings of Shi renders obvious wherein the inorganic particles are colloidal inorganic particles wherein the colloidal inorganic particles are silica particles (Shi Paragraph [0147]).
With regards to claims 4 and 5, the modified teachings of Shi renders obvious wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Inahab Paragraph [0084]).
With regards to claim 6, the modified teachings of Shi discloses wherein the poly(amino acid) (hydrophilic compound) can be incorporated into the polishing liquid in a range of from 0.001 to 10 g/L, wherein the amount is added to ensure the achievement of sufficient intended affect without adding amounts which cause a reduction in CMP speed (Inaba Paragraph [0086]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to optimize the concentration of poly(amino acid) to amounts including Applicant’s claimed amounts of 
With regards to claim 7, the modified teachings of Shi renders obvious wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Shi Paragraphs [0151]-[0153]).
With regards to claim 8, the modified teachings of Shi renders obvious wherein a total amount of the at least one amino acid is in a range of 0.05-10 wt% (Shi Paragraph [0154]) which overlaps Applicant’s claimed amount of a range of 0.1 to 2.25 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 9 and 10, the modified teachings of Shi renders obvious wherein the at least one oxidizer comprises a peroxide wherein the at least one oxidizer is hydrogen peroxide (Shi Paragraph [0155]).
With regards to claim 12, Shi renders obvious a process of manufacturing a semiconductor device, the process comprising polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy (Paragraph [0143]), in the presence of a chemical mechanical polishing composition comprising (A) colloidal silica particles in a total amount of about 0.005-25 wt% (Paragraphs [0147]-[0149]) which overlaps Applicant’s claimed amount of 0.01 to 3 wt% based on a total weight of the chemical mechanical polishing composition; (C) at least one amino acid wherein the at least one amino acid 
Shi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof selected from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, in a total amount of 0.003 to 0.15 wt% based on the total weight of the chemical mechanical polishing composition 
Inaba discloses a method of polishing a substrate comprising a metal with a chemical mechanical comprising a poly amino acid (Paragraph [0084]) wherein the poly (amino acid) is from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Inahab hydrophilic compound) can be incorporated into the poling liquid in a range of from 0.001 to 10 g/L, wherein the amount is added to ensure the achievement of sufficient intended affect without adding amounts which cause a reduction in CMP speed (Inaba Paragraph [0086]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to optimize the concentration of poly(amino acid) to amounts including Applicant’s claimed amounts of about 0.003 to 0.15 wt% in order to ensure sufficient contact angle and uniform polishing without a reduction in CMP speed as taught by the modified teachings of Shi (Inaba Paragraphs [0080], [0086], MPEP 2144.05(II)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Shi to include the poly amino acid as rendered obvious by Inaba because the reference of Inaba teaches that such compound and reduce the contact angle between the plane of a substrate to be polished and the polishing liquid and can thus ensure uniform polishing operations (Paragraph [0080]).
With regards to claim 13, the modified teaching of Shi renders obvious wherein the static etch rate of the cobalt  is low (Paragraph [0145]) wherein the static etch rate is 
With regards to claim 14, the modified teachings of Shi renders obvious wherein a material removal rate of cobalt is in amounts greater than 1000 Å/min (Table 5) which renders obvious wherein the removal rate is in a range of 300 to 6000 Å/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) MPEP 2144.05(I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713